GRAVES, Judge.
Upon appellant’s plea of guilty of the offense of driving an automobile upon a public highway while under the influence of intoxicating liquor, and the waiver of a trial by jury, the court assessed his penalty at a fine of $50.00 and confinement in the county jail for thirty days.
The transcript in the case fails to show any notice of appeal. This is essential to confer jurisdiction on this court. See Art. 827, Vernon’s Ann. C. C. P., 1925, and authorities collated under said article.
The appeal is dismissed.